NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 21, 2018* 
                                  Decided May 24, 2018 
                                              
                                          Before 
 
                           JOEL M. FLAUM, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 17‐1789 
 
DAVID E. SCHEURICH,                               Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Illinois. 
                                                   
      v.                                          No. 16‐cv‐876‐JPG 
                                                   
JOHN DOE 1 and JOHN DOE 2,                        J. Phil Gilbert, 
      Defendants‐Appellees.                       Judge. 
                                               

                                        O R D E R 

        David Scheurich, a one‐time fugitive from Illinois, filed suit under 42 U.S.C. 
§ 1983 seeking damages from two Illinois agents who transported him from Arkansas to 
Illinois in order to serve his sentence. He contends that the transfer violated the 
U.S. Constitution and laws, as well as the Arkansas Uniform Criminal Extradition Act. 
See U.S. CONST. art. IV, § 2, cl. 2; 18 U.S.C. § 3182; ARK. CODE ANN. §§ 16‐94‐201 to ‐231. 

                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. We agreed to decide the case without oral argument 
because the brief and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1789                                                                             Page 2 
 
The judge dismissed Scheurich’s suit as barred by Heck v. Humphrey, 512 U.S. 477 (1994), 
because his claim for damages assumes that his Illinois criminal judgment is invalid. 
We agree with the district court’s analysis and affirm the judgment. 
 
         In reviewing the dismissal, we accept Scheurich’s allegations as true and draw all 
reasonable inferences in his favor. See Hill v. Serv. Emps. Int’l Union, 850 F.3d 861, 863 
(7th Cir.), cert. denied, 138 S. Ct. 446 (2017). Scheurich became a fugitive from Illinois in 
2014. He had pleaded guilty in Illinois state court to driving under the influence of 
alcohol, his fourth conviction. The judge released Scheurich, ordering him to appear for 
sentencing two months later. When Scheurich did not appear, the judge sentenced him 
in absentia to seven years in prison.   
          
         Arkansas authorities found Scheurich a year later. They detained him in 
June 2015, and Illinois sought to extradite him. Scheurich challenged the extradition 
through an application for a writ of habeas corpus. See ARK. CODE ANN. § 16‐94‐210. As 
required by the Arkansas Uniform Criminal Extradition Act, Scheurich appeared before 
an Arkansas state judge who determined that Illinois had followed the necessary 
procedural requirements but that the Governor of Arkansas had not yet signed the 
required paperwork. See id. §§ 16‐94‐203, ‐207. The judge ruled, therefore, that Arkansas 
would continue to detain Scheurich until the court held a follow‐up hearing to 
reevaluate the extradition demand. See id. §§ 16‐94‐207, ‐210. Scheurich’s counsel asked 
if Illinois could just “come and get” Scheurich before the next hearing, and the judge 
responded, “[a]bsolutely not.” Nonetheless, before the follow‐up hearing, two Illinois 
agents transported Scheurich back to Illinois against his objections. He is currently in 
Illinois custody serving the seven‐year sentence.     
          
         Scheurich contends on appeal that because these two agents extradited him 
before the Arkansas court had resolved his application for a writ of habeas corpus, the 
judge should not have dismissed his damages suit as Heck‐barred. But Heck precludes a 
§ 1983 suit for damages against state officials if recovery would necessarily imply the 
invalidity of a still‐intact criminal judgment. 512 U.S. at 487. For the reasons we gave in 
Knowlin v. Thompson, 207 F.3d 907 (7th Cir. 2000), that is the situation here. There we 
explained that an extradited prisoner serving a sentence under a valid criminal 
judgment may not recover damages based merely on “the denial of an opportunity to 
test the facial validity of the extradition demand.” Id. at 909. Recovery of damages is 
possible only if extradition subjected the prisoner to a greater loss of liberty than would 
have occurred under the proper procedure. Id. But we concluded that a prisoner could 
prove that only by showing that he “was not, in fact, extraditable through proper 
No. 17‐1789                                                                         Page 3 
 
procedures”—i.e., that the underlying judgment was invalid. Id. That showing “would 
necessarily imply the invalidity of” Scheurich’s current prison sentence because it 
would require him to demonstrate that Illinois should not have imprisoned him at all, 
and “Heck instructs [that it] cannot be shown through a § 1983 suit.” Id. Thus until 
Scheurich can show that his imprisonment has been invalidated, Heck bars this damages 
suit.     
           
                                                                             AFFIRMED.